53 N.Y.2d 825 (1981)
In the Matter of St. Francis Hospital, as Attorney in Fact for Joseph Lopilato, Respondent,
v.
Joseph A. D'Elia, as Commissioner of the Nassau County Department of Social Services, Respondent, and Barbara Blum, as Acting Commissioner of the Department of Social Services of the State of New York, Appellant.
Court of Appeals of the State of New York.
Argued March 25, 1981.
Decided April 30, 1981.
Robert Abrams, Attorney-General (Judith A. Gordon and Shirley Adelson Siegel of counsel), for appellant.
Jeffrey Weingard, Roy Broudny, Neil N. Goldman and Aaron R. Cahn for petitioner-respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG. Taking no part: Judge MEYER.
Order affirmed, with costs, for reasons stated in the opinion by Presiding Justice MILTON MOLLEN at the Appellate Division (71 AD2d 110).